03/08/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 21-0012


                                      DA 21-0012
                                   _________________




 IN THE MATTER OF THE ESTATE OF
 DOUGLAS C. DOWER,
                                                                     ORDER
       Deceased.


                                   _________________

       Appellant, by counsel, has filed a motion for an extension of time to file the opening
brief in the referenced matter.
       IT IS ORDERED that the motion for extension is GRANTED. Appellant has until
April 12, 2021, within which to file the opening brief.
       DATED this ____ day of March, 2021.




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                    March 8 2021